Citation Nr: 0127295	
Decision Date: 12/13/01    Archive Date: 12/19/01	

DOCKET NO.  01-09 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.  

2. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
law


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
October 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA), Philadelphia, 
Pennsylvania, Regional Office (RO), denying the veteran 
entitlement to an increased evaluation for PTSD and a TDIU.  


REMAND

The veteran has contended that his service-connected PTSD is 
more severe than reflected by the current 50 percent 
disability rating assigned.  He further maintains that his 
service-connected PTSD, his sole service-connected 
disability, results in his inability to obtain gainful 
employment.  

The veteran was last provided a comprehensive VA psychiatric 
examination in January 2001.  After review of the examination 
report in conjunction with all other evidence of record, 
including clinical progress notes compiled during the 
veteran's VA hospitalization beginning in August and 
October 2000, the Board concludes that the record is 
inadequate for rating the veteran's service-connected PTSD.  
The Board must be able to point to evidence of record to 
support its conclusions as to the degree of impairment 
resulting from the service-connected psychiatric disorder.  
In this case, the veteran's VA examiner in October 2001 did 
not have the veteran's claim file available to review in 
connection with the examination.  Furthermore, while 
reporting that the veteran suffered from PTSD that resulted 
in a global assessment of functioning (GAF) equal to 40, the 
examiner did not otherwise provide any indication as to how 
the veteran's PTSD compares to the rating criteria for mental 
disorders at 38 C.F.R. § 4.130 (2001).  See Massey v. Brown, 
7 Vet. App. 204, 207 (1999).  In essence, the VA psychiatric 
examination report does not give the Board sufficient medical 
data to accurately evaluate the veteran's impairment stemming 
from his service-connected PTSD.  

Furthermore, we note that information in the veteran's claims 
file reveals that the veteran was seen by a VA counselor in 
connection with vocational rehabilitation training. The 
veteran's vocational rehabilitation and counseling folder, if 
one exists, possibly contains relevant and probative evidence 
in this matter, and should be associated with the claims file 
as part of the appellate record in this case.  

During his VA hospitalization beginning in August 2000, the 
veteran in his initial psychosocial assessment indicated that 
he had a pending application with the Social Security 
Administration (SSA) for disability benefits.  Because 
records pertaining to his application for SSA benefits may be 
relevant to his total rating claim, the Board finds that 
while this case is in remand status, the RO should obtain a 
copy of the veteran's file from the SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Additionally, since the 
veteran's claim for TDIU is inextricably intertwined with his 
claim for increased rating for his service-connected PTSD, 
both issues must be addressed together on remand.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  


Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 §§ 3-4, 
114 Stat. 2096, (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A and 5107).  

In addition, because the VA regional office has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, (1993).  

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:  

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claims of 
entitlement to an increased rating and a 
total rating.  The veteran should also be 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected psychiatric 
disorder since January 2001.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The RO should obtain and associate 
with the veteran's claim file any 
existing vocational rehabilitation and 
counseling folder.  If there is no folder 
available, the RO should document that 
fact in the claims folder.  

3.  The RO should contact the Social 
Security Administration and obtain any 
medical records or other documentary 
evidence that were used by that agency in 
deciding the veteran's claim for Social 
Security disability benefits as well as 
any decision related to the award of 
Social Security Administration benefits.  

4.  The veteran then should be afforded a 
current VA psychiatric examination in 
order to determine the severity of his 
PTSD.  All indicated tests and procedures 
should be performed, including any 
indicated psychological studies.  The 
claims folder must be made available to 
the examiner prior to the evaluation, so 
that the examiner may review the 
pertinent historical data contained 
therein.  The examiner should fully 
describe the functional limitations and 
degree of impairment resulting solely 
from the veteran's PTSD.  The findings of 
the examiner must address the presence or 
absence of symptoms set forth in the 
criteria contained in the rating schedule 
at 38 C.F.R. § 4.130, for disabilities 
more than 50 percent disabling.  The 
examiner must assign a GAF score and 
explain what the assigned score 
represents.  Moreover, the examiner 
should offer an opinion as to the effect 
of the service-connected psychiatric 
disorder on the veteran's ability to 
secure or follow a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed must be provided.  

5.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should review the veteran's 
claims.  Due consideration should be 
given to any evidence received since the 
statement of the case in November 2001, 
as well as all pertinent Court decisions, 
laws and regulations, including the newly 
enacted legislation as noted above.  
Specifically, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475 
is completed.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



